Citation Nr: 1612085	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder with sub-threshold posttraumatic stress disorder (PTSD) prior to May 15, 2012, and in excess of 50 percent on and after May 15, 2012. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and W.L. 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1948 to May 1977.  He is in receipt of a Purple Heart, Combat Infantryman Badge, a Silver Star, and the Korean Service Medal with 2 Bronze Service Stars, among many awards.  He also had service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a November 2012 rating decision, the RO increased the evaluation for anxiety disorder with sub-threshold PTSD from 30 to 50 percent, effective from May 15, 2012.  Because the disability rating is not the maximum rating available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is of record.  

This case was before the Board and remanded in February 2014.  In the remand, the Board directed that additional evidentiary development be completed as to the issues of hypertension and anxiety disorder, directed that a claim for TDIU be developed and adjudicated, and directed that a statement of the case be issued as to the issues of increased evaluations for radiculopathy and arteriosclerotic heart disease.  It was stated that those issues should only be returned to the Board for appellate review if the Veteran perfected the appeal.  

As to the issues of service connection for hypertension and an increased evaluation for anxiety disorder, the indicated development was completed and the issues have been returned to the Board for appellate review.  As to the issue of TDIU, the RO granted TDIU in an October 2014 rating decision.  The Veteran has not appealed that decision, and as such, it constitutes a full grant of benefits sought on appeal and the issue is no longer in appellate status.  As to the issues of an evaluation in excess of 30 percent for arteriosclerotic heart disease and an evaluation in excess of 20 percent for radiculopathy of the right lower extremity, a statement of the case was issued in October 2014.  The Veteran subsequently submitted a statement and treatment records in October 2014, but did not perfect his appeal by submitting a substantive appeal or VA Form 9.  A supplemental statement of the case was issued in April 2015.  The accompanying letter notified the Veteran to file a VA Form 9 if he had not already done so and wished to continue his appeal.  That form was included in the documents sent to the Veteran.  The Veteran did not respond and did not submit a VA Form 9 thereafter.  The Veteran's representative filed a brief only regarding the two issues listed above and only those issues were certified to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board does not have jurisdiction over these issues at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the April 2015 statement of the case as well as a copy of the October 2013 Board hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD more closely approximates manifestations of occupational and social impairment with reduced reliability, but not occupational and social impairment with deficiencies in most areas.
CONCLUSIONS OF LAW

1.  Prior to May 15, 2012, the criteria for an initial evaluation of 50 percent, but no higher, for anxiety disorder with sub-threshold PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an initial evaluation in excess of 50 percent for anxiety disorder with sub-threshold PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  

The Veteran was afforded VA examinations in June 2010, May 2012, and June 2014.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's anxiety disorder with sub-threshold PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).

In addition, all identified and available service treatment records and post-service treatment records were obtained.  In this regard, his VA psychiatric treatment records have been secured.  The Veteran has also not identified any additional available evidence for consideration in his appeal.  Accordingly, the Board finds that the duty to assist has been satisfied in this case.  

The Board remanded this claim in February 2014 to associate with the claims file any outstanding VA group treatment records from May 2013 to the present and to provide the Veteran with a VA examination to determine the severity of his psychiatric disorder.  Updated VA treatment records were obtained and a VA examination was provided in June 2014.  Although the directives instructed that the examiner should assign a GAF score, and one was not provided, the Board finds that there was still substantial compliance with the remand directives as the Veteran was provided a VA examination in June 2014 and the examiner provided enough specificity in the opinion to determine the severity of the service-connected anxiety disorder with sub-threshold PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran had the opportunity to testify in support of his claim during an October 2013 Board hearing.  During the hearing, the VLJ explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

For these reasons, the Board concludes that VA has fulfilled the duties to notify assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, a uniform rating is warranted for the evaluation.  

The Veteran is in receipt of a 30 percent rating for his anxiety disorder with sub-threshold PTSD prior to May 15, 2012, and a 50 percent rating effective on May 15, 2012.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

For the reasons below, the Board finds that a 50 percent rating is warranted for the entire period on appeal; a 70 percent rating is not warranted at any point during the appellate period.  

In a February 2010 statement, the Veteran reported that his wife had to change the sheets in their bed because he sweats profusely in his sleep.  He further reported that he had anger and irritability issues, he did not do well in crowds, and that his first marriage ended as a result of his PTSD.  He also reported flashbacks.

The Veteran requested information regarding VA PTSD groups in March 2010 and he started participating in the groups in April 2010.  The Veteran reported that he had been experiencing symptoms for the past few months.  Specifically, he mentioned that he had nightmares, was unable to be in large crowds, and had increased anger.  Throughout his sessions, he was casually dressed with normal rate and volume of speech.  He had good eye contact, cooperative behavior, did not express any delusional thinking, and he was alert and oriented to name, place, and date.  His concentration and memory were intact, his insight and judgment were good, and he did not make any statements about hurting himself or others.  See e.g., April 2010 VA treatment record; September 2013 VA treatment record; September 2014 VA treatment record.  

At the June 2010 VA examination, the Veteran stated that he had anxiety, he would get very short tempered and frustrated easily, he was bothered by crowds, and he would get upset on the road.  The examiner also reported that the Veteran had symptoms such as difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated started response.  On examination, the examiner noted that the Veteran demonstrated excellent social skills, and made good eye contact.  His mood was mildly anxious with overall pleasant affect with some irritability showing through at times, his speech was clear, and he was articulate about his life and current problems.  The examiner stated that the Veteran had no problems with thought process or content, no history of hallucinations or delusions, he was fully oriented, and his judgment was good.  It was noted that he had some problems with attention and some problems with short term recall.  These memory problems were related to remembering names of people he meets, and recalling where he has put things.  The Veteran denied suicidal ideations.  

As to social functioning, the Veteran reported that he was married for 40 years and that they divorced because he worked and traveled too much.  He also mentioned that there was tension between him and his first wife over his choice not to talk about his Vietnam experiences with his children when they were teenagers.  He stated that he remarried 11 years ago and was happily married with his wife.  He remains in contact with his children and grandchildren and reports a fairly active social life.  Specifically, he stated that he had friends, went out to musical events, and occasionally traveled out of the state.  He noted that he made a point to avoid certain crowded events because he would become uncomfortable.  For instance, he had to miss some receptions and parties as a result of his anxiety issues related to crowds and that he recently went to a concert and had to leave because he felt like the people were crowding him.  He stated that he noticed he would become very upset in traffic and that he could not stand crowds.  

As to occupational functioning, the Veteran reported that he began to experience symptoms after he retired.  He stated that he worked for a defense contractor for 23 years, as a consultant for a year, and then he opened his own company and sold it in 2009.  He explained that his wife encouraged him to help her out with her business and he started working there four months ago and worked many hours per day.  He stated that he feels better when he is busy working.  The examiner ultimately determined that the Veteran had some reduction of activities due to increased feelings of irritability and anxiety which affect his comfort around others.  The examiner stated that, fortunately, his ability to work has not been negatively affected and his ability to maintain relationships with family and friends appears to be fairly strong.  The examiner stated that the Veteran appears to be functioning fairly well through some disruption in his life due to combat stress symptoms.  

In an August 2010 notice of disagreement, the Veteran stated that he had panic attacks on average at least once a week and sometimes more.  He also noted that he had short term memory loss that resulted in forgetting to complete tasks and having difficulty with directions.  He further mentioned that he had problems with anger management.  

In the April 2010 substantive appeal, the Veteran reported that he had to sell his company because it was too stressful and he worked with his wife stocking shelves to keep busy.  He stated that his memory loss has gotten to the point that he has to keep all times to remember in one space or it is forgotten.  He further reported that he experienced panic attacks three times or more per week.  

In a February 2012 statement, the Veteran stated that he no longer helped out his wife in her business due to his memory loss and also the attitude of some of the customers.  The Veteran also reported flashbacks, nightmares, panic attacks, and short term memory loss.

At the May 2012 VA examination, the examiner determined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that his symptoms included intrusive memories, problems with nightmares, avoidance of topics related to Vietnam, problems sleeping, anger outbursts, hypervigilance, sadness, crying spells, reduced interest in activities, problems with motivation, and guilt associated with combat.  The examiner also noted that the Veteran had anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances in motivation and mood.  

As to social functioning, the Veteran reported that he currently lived with his wife in Texas and that he had two dogs.  He stated that his wife was wonderful and that she was such a fine lady.  He also mentioned that he had five children, but he does not talk to them much.  He explained that three of his children lived in Texas and two lived out of state.  He stated that he had the most contact with his daughter that lives close by.  The Veteran noted that he does not have much social contact.  He reported that he occasionally talks to his neighbors at the fence line, but that he avoids crowded places as they make him feel extremely nervous.  He mentioned that he enjoys working in his garden or his workshop during the day.  As to occupational functioning, the Veteran reported that he had been retired since 2009 and was not currently working.  He stated that his wife had a retail business and sold southwestern items.  He stated that he used to help his wife with her business, but he was making many mistakes and his wife no longer allowed him to help her.  The examiner noted that there was no history of mental health hospitalizations or suicide attempts.  

At the October 2013 Board hearing, the Veteran testified that he had difficulty in situations with large crowds and it causes him to panic and have anxiety.  He also testified that he used to have a plastic pistol in his car when he was driving and would point it at aggressive drivers.  He stated that his wife took away the pistol and that she did the driving now.  He also described a situation that occurred a month and a half prior when he saw a convoy of vehicles and pulled over on the shoulder, stopped his car, got out, and got on the ground in a prone position.  He stated that it brought back a flashback from an ambush in Vietnam.  The Veteran also stated that his friends are all ex-military.  He stated that he did not have that many friends.  He stated that his wife was wonderful and he could not say enough good things about her; she supported him 100 percent without complaint.  

At the June 2014 VA examination, the examiner determined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed symptoms such as anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of mood and motivation.  He stated that his anxiety was high and he has difficulty with large crowds so he avoids those places.  He stated that he has been in a group for two years now which has helped him and that he did not carry a plastic pistol anymore.  

As to social functioning, the Veteran stated that he was married for 40 years but that wife left him because she did not want to cope with his PTSD.  He stated that he has been married to his current wife for 12 years and she recognized that he needed to get help.  He mentioned that, thrashing one night, he hit her hard in bed.  He reported that he has six children who were scattered throughout the country, 13 grandchildren, and 5 great grandchildren.  He explained that he saw one of his children a year ago.  He stated that he has two great grandchildren who he has not seen yet and that he used to go to his daughter's once a month as it was a 45 minute drive away.  He further stated that his son will come down periodically, but that he was estranged from two of his daughters.  As to friends, he stated that he had some close friends with whom he socialized, but that he lived out in the country and some of the neighbors moved into town.  The Veteran stated that he used to like to work on machinery, but he could not do that anymore.  He also stated that he used to love to hunt but did not want to kill anything.  He mentioned that he gave his guns away.  The Veteran indicated that he kept busy around their acreage, scooting around on his scooter.  The Veteran also described traveling with his wife.

As for occupational functioning, he reported that he had been retired for 11 years.  He reported that he worked as a senior vice president for a defense contracting company.  He explained that the company had 39 contacts nation-wide.  He stated that he retired due to the traveling nature of the job and that it was difficult for him to travel based on his back and breathing problems.  He stated that his health got to the point where he could not handle it anymore.  As to employability, the examiner stated that it appeared more likely than not that the Veteran's unemployability was related to his physical health problems (breathing problems and back difficulties) more so than his anxiety disorder.  The Veteran also reported that he took Citalopram which was prescribed by his primary care physician and that he noted some improvement with his medication.

Initially, as to the period prior to May 15, 2012, the Board finds that a 50 percent evaluation is warranted as the Veteran's symptoms more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks more than once a week, impairment of short-term and long-term memory, and disturbances in motivation and mood.  Specifically, the June 2010 VA examiner reported that the Veteran had symptoms such as irritability or outbursts of anger.  Moreover, in August 2010, the Veteran endorsed that he had panic attacks at least once a week and in April 2010, he endorsed panic attacks three times or more per week.  As to social impairment, although he reported that he had a good relationship with his wife, the Veteran reported that he had to leave events early because he could not deal with the crowds and stopped working at his wife's business in part due to the attitude of some of the customers.  See February 2012 statement.  As to occupational impairment, the Veteran explained that his memory loss had gotten to the point where he had to keep everything to remember in one place otherwise he would forget it and that his memory loss also led to him stopping working at his wife's business.  Accordingly, the Board finds that the Veteran's anxiety disorder with sub-threshold PTSD prior to May 15, 2012 was productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty in establishing and maintaining effective work and social relationships and, as such, a rating of 50 percent is warranted.  

The Board will therefore determine whether a rating in excess of 50 percent is warranted for the Veteran's anxiety disorder with sub-threshold PTSD for the entire period on appeal.  

First, the Board finds that the Veteran's symptoms manifested in a difficulty in establishing and maintaining effective work relationships, but not an inability to do so.  As to social impairment, although the Veteran stated that he and his first wife divorced as a result of his PTSD symptoms, the Veteran has endorsed having a strong relationship with his current wife of over 12 years.  See October 2013 Brd. Hrg. Tr.  He also has reported that he has friends, sees his family occasionally, and travels with his wife.  See June 2010, May 2012, and June 2014 VA examination reports.  The Veteran has difficulty with crowds and oftentimes cannot attend or has to leave events that contain large crowds; however, the Veteran's symptoms more nearly approximate difficulty establishing and maintaining effective social relationship and not an inability to do so as seen by his relationship with his wife and friends.  See June 2010, May 2012, and June 2014 VA examination reports.  Significantly, the Veteran has indicated that he sees his friends less frequently as he lives out in the country and his friends have moved in town, not that he has an inability to maintain a relationship as a result of his psychiatric symptoms.  See June 2010, May 2012, and June 2014 VA examination reports.  

As to occupational impairment, the Veteran worked for 23 years and explained that he retired from that job as a result of his physical problems and not mental.  See June 2010, May 2012, and June 2014 VA examination reports.  After he retired from the job, he stated that he was a consultant for a year and then was able to start his own business.  See June 2010 VA examination report.  Although the Veteran stated that he sold the business because it was too stressful, he subsequently worked at his wife's business stocking shelves because he liked to keep busy.  See April 2010 substantive appeal.  Significantly, even though the Veteran stated that his wife told him he could no longer work at her business, the June 2014 VA examiner stated that it appeared more likely than not that the Veteran's unemployability was related to his physical health problems (breathing problems, back difficulties) than his anxiety disorder.  Accordingly, despite the Veteran's difficulties with relationships, the evidence does not demonstrate an inability to establish and maintain such relationships.

Moreover, the Veteran did not present with symptoms such as obsessional rituals that interfered with routine activities, speech intermittently illogical, obscure, or irrelevant, impaired impulse control such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, spatial disorientation, or suicidal ideations, or other symptoms of similar severity, frequency, and duration.  See Vazquez-Claudio, 713 F.3d at 118.  To the contrary, throughout his years of VA treatment, it was reported that he was casually dressed, with normal rate and volume of speech.  He had good eye contact, cooperative behavior, did not express any delusional thinking, he was alert and oriented to name, place, and date.  His concentration was intact, his insight and judgment were good, and he did not make any statements about hurting himself or others.  See e.g., September 2014 VA treatment record; See June 2010, May 2012, and June 2014 VA examination reports.  Although the Veteran testified at the October 2013 hearing that he had a plastic pistol and showed it to aggressive drivers, the Board finds that this behavior is not indicative of being a persistent danger of hurting others and there is no indication at the Veteran has been violent.  Thus, the Board finds that the neither the lay nor medical evidence demonstrates that the criteria for a 70 percent rating or higher have been met.  

In regard to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment due to any manifestations or symptoms of the service-connected psychiatric disability.  As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's anxiety disorder with sub-threshold PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected anxiety disorder with sub-threshold PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 

Finally, as to whether the issue of a TDIU rating was reasonably raised by the record, as discussed above, the Board remanded issue of TDIU in February 2014 and the RO granted a TDIU rating in an October 2014 rating decision; therefore, Board finds that the issue was granted in full and is no longer in appellate status.   



ORDER

An initial evaluation of 50 percent, but no higher, for anxiety disorder with sub-threshold PTSD prior to May 15, 2012, is granted, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder with sub-threshold PTSD is denied.  


REMAND

The Veteran has been afforded VA examinations in connection with his claim for service connection for hypertension in June 2010 and June 2014; however, the Board finds that a VA addendum opinion is necessary in order to determine the nature and etiology of the hypertension.  Specifically, the Veteran had service in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and is therefore presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(d)(6)(i) (2015).  Although hypertension is not on the list of diseases presumed to be associated with herbicide exposure, VA acknowledged in the Federal Register that there is "limited or suggestive evidence" of an association between herbicide exposure and hypertension.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014).  Therefore, the Board finds that a VA addendum opinion is necessary in order to determine whether the Veteran's hypertension was due to his exposure to herbicides during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Cedar Park VA Medical Center and obtain and associate with the claims file all outstanding records of treatment dated from October 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, refer the claims file to a qualified VA examiner for a clarifying opinion regarding the etiology of the hypertension.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that Veteran's hypertension manifested during service or within one year of separation from service.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension is otherwise related to the Veteran's period of active service.  

In rendering these opinions, the examiner must address the Veteran's separation examination that contained a blood pressure reading of 144/98, that a five day blood pressure check was recommended, and that he was to be followed by VA to recheck his blood pressure.  The examiner must also address the April 1977 five day blood pressure check readings.  

Third, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension is related to his exposure to herbicides during service (notwithstanding that it is not on the list of presumed diseases associated with herbicides).  The examiner must address the information as addressed in the above-cited Federal Register discussion.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014).  

Fourth, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension was caused or aggravated (permanently worsened) by the Veteran's service connected disabilities, to include his 1) anxiety disorder with sub-threshold PTSD; and 2) arteriosclerotic heart disease.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


